Macfarlane, J.
This is an action by plaintiffs, a number of judgment creditors of defendant, E. T. Ballenger, to set aside as fraudulent a deed made by said defendant to his wife, defendant Matilda Ballenger, by which he conveyed to her a number of lots in the town of Columbia. 'The charge in the petition is that the deed was voluntary and without consideration, and was made and accepted with the intent to hinder, delay and defraud plaintiffs and other creditors of defendant, E. T. Ballenger.
The defendants answered separately. Defendant E. T. Ballenger denies each allegation of the petition, and sets up specially that two of the lots were occupied by himself and family as a homestead and were not subject to sale under the judgments of plaintiffs.
Defendant Matilda Ballenger by her answer denies the fraud, and her participation in any fraudulent intent of her husband, and states specially that she received from the estates of her father and mother the sum of $7,000, which she placed in the hands of her husband, the said E. T. Ballenger, to be invested for her in real estate; that at her request the lots in question had been purchased for her and the said money had been used in paying for and improving it; that without her knowledge or consent the deeds had been taken in the name of her husband; that the deed in question was made to her for the sole purpose of conveying the legal title to the lots of which she was the equitable owner.
A trial of the issues resulted in finding and judgment for defendants, and plaintiffs prosecute this appeal.
The trial established these facts, about which there *374is substantially no dispute: Defendants were married some twenty-five years ago, and up to 1890 lived upon a farm which belonged to the husband. On the first of October, 1888, the wife received from her father’s estate $3,000; on the thirteenth of December, 1889, $500; on the twenty-sixth of November, 1890, $552; and onthe same day $750from her mother’s estate. On May 16, 1889, she received, also, as her share of the proceeds of a partition sale of her father’s lands, the sum of $1,871.03. This money was all placed in the hands of her husband for investment. Two thousand dollars of it was invested in bonds, which were paid August 9, 1890. The money as received was deposited in bank to the general credit of the husband and was drawn out by his checks.
The property in question was purchased and paid for on the following dates, August 12, 1890, $2,000; September 9, 1891, $600; May 11, 1892, $210; February 3, 1893, $175, same date, $175. The improvements put upon the property brought the cost up to about $6,000, which appeared to be the fair value of the property at the trial.
Some time in 1890 defendants left the farm and moved to Columbia, and in February, 1891, the husband engaged in the grocery business. To raise the necessary money for this enterprise he says he borrowed $2,000. In 1893 he sold his farm, for which he realized $2,950; which he deposited to his general credit in the bank and used $2,000 of it to repay the borrowed money.
All the property in question was used by the husband as his own. It was assessed in his name, insurance policies were taken out for his benefit, and he collected the rents. During the year 1893 said defendant E. T. Ballenger made several statements to mercantile agencies of his financial condition, in which he *375included this property. The judgments of plaintiff were on account of goods which went into the grocery business and the evidence tended to prove that credit was given in reliance on these statements.
The deed in question was dated December 28, 1893, and expressed a consideration of $3,100. On December 29, 1893, E. T. Ballenger assigned his entire stock of groceries, furniture and fixtures, together with all notes and accounts, for the benefit of his creditors. Thereafter plaintiffs recovered their judgments on account of goods previously purchased. It is estimated that not exceeding $600 will be realized on the assigned goods and accounts.
Mrs. Ballenger testified that all the purchases of real estate and the improvements thereon were made at her request; that the deeds were delivered to her, but she did not know they had been taken in the name of the husband until he made the deed to her. It was shown that she was illiterate, barely able to read and write, and had no business experience or knowledge.
L The money which came to Mrs. Ballenger from the estates of her father and mother, together with all income, increase and profits, was her separate property, free from the claims of her husband and his creditors. She did not transfer it to her husband by his use, occupancy, care, or protection thereof, but the same remained her separate property unless by the terms of her assent, in writing, full authority was given him. While in the possession, use, and control of her husband, it was a trust fund, and the property into which it was invested became trust property, for her sole use and benefit, if she so elected. This would be so whether she directed the purchases, or whether the title was taken by the husband in his own'name. R. S. 1889, sec. 6869; Seay v. Hesse, 123 Mo. 456.
But in this case the evidence satisfies us that the *376purchases were made and the money invested under the direction ■ of the wife. She intended that the property should be her own, and in equity it was her property, though the husband took the title thereto in his own name. The deed to his wife was a mere execution of the trust.
But as between the husband and wife, the trustee and beneficiary, there is no question in this case. Neither deny the trust, which has been executed to the satisfaction of both.
II. The question and the sole question in the case is whether the conveyance by the husband to the wife, in execution of the trust, was fraudulent as to the creditors of the former, and whether the wife participated therein.
Participation in the fraud by the wife is supposed to be found in the fact that she permitted the property to stand in the name of her husband, thereby giving him a fictitious and deceptive credit, upon which plaintiffs relied.
The record is barren of any evidence tending to prove that Mrs. Ballenger had any knowledge that her husband was doing business on credit, or that, in order to secure credit, he represented himself as being the owner of this property. Indeed, she had every reason to believe that his own means was ample to carry on the small business he was conducting. He only had about $2,000 invested in goods, and he had sold his own farm for $2,950, but a short time before. Even though she knew the legal title was vested in her husband, she did not know that injury or wrong would be caused to others thereby.
Though the acts of the husband may have been fraudulent, the evidence does not connect the wife with it as a participant. The judgment is affirmed.
All the judges of this division concur, except Robinson. J., who is absent.